Citation Nr: 1009464	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  07-32 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
50 percent for service-connected PTSD.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Private Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by the Denver, 
Colorado Regional Office (RO) of the United States Department 
of Veterans Affairs (VA). In that decision, the RO granted 
service connection for PTSD, and assigned a 30 percent 
disability rating. 

The Veteran testified before the undersigned Veterans Law 
Judge at a Board Videoconference hearing in February 2009.  A 
transcript of this proceeding is associated with the claims 
file.  

In April 2009 the Board issued a decision increasing the 
Veteran's disability rating for service-connected PTSD from 
30 percent to 50 percent disabling, effective May 12, 2004, 
the date of the Veteran's claim for service connection.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2009 the 
Court issued an order granting the parties' Joint Motion for 
Remand (Joint Motion) to vacate the Board's decision to the 
extent it denied an initial rating in excess of 50 percent 
and remand the case to the Board for compliance with the 
Joint Motion.  

In January 2010 the Veteran's representative requested that 
the Veteran be afforded an additional Videoconference Board 
hearing.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107.  
As above, the Veteran testified before the undersigned at a 
Board Videoconference hearing in February 2009.  The Veteran 
is not entitled to an additional hearing.      

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination 
regarding his service-connected PTSD in August 2007.  At that 
time the examiner assigned a Global Assessment Functioning 
(GAF) score of 58.  Since that time, the Veteran has 
submitted private treatment records showing that his PTSD may 
have increased in severity.  Significantly, in a February 
2009 statement from Mr. A.S. (the Veteran's PTSD counselor), 
which was not considered in the April 2009 Board decision, 
the Veteran's GAF score ranged from 38 - 41.  Mr. A.S. also 
indicated that the Veteran was 100 percent socially and 
occupationally disabled.  Furthermore, Mr. A.S. indicated 
that the Veteran continued to have suicidal ideation.  
Subsequently, in a December 2009 statement Mr. A.S. reported 
once more that the Veteran was 100 percent socially and 
occupationally disabled.  On remand, the Veteran should be 
afforded another VA examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Also, during the February 2009 hearing and in a January 2010 
statement, the Veteran's representatives argued that the 
Veteran could not maintain substantially gainful employment 
because of his service-connected PTSD.  A claim for TDIU is 
not a freestanding claim.  Rather, it is a claim for an 
increased rating (a total rating based on individual 
unemployability) for the underlying disability(ies).  Such a 
claim may be expressly raised or it may be "reasonably 
raised by the record," and the claim may be filed as a 
component of an initial claim or as a claim for an increased 
rating for a service-connected disability.  If a veteran 
asserts entitlement to a TDIU during the appeal of the 
initial evaluation assigned, such as in the present case, the 
issue is part of the underlying claim for an increased 
initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).


The Board finds that the Veteran has raised the issue of 
entitlement to a TDIU as part of his claim for a higher 
initial rating for the service-connected PTSD.  Although they 
are listed separately on the title page, the issues are not 
independent and must be adjudicated as one claim.  See Rice, 
22 Vet. App. at 455. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  
38 C.F.R. § 3.321(b) (1).

As further noted in the September 2009 Joint Motion, the 
Board did not adequately address whether a referral for an 
extraschedular evaluation is necessary.  The record reveals 
that the Veteran owns his own jewelry repair business but 
also shows that the Veteran does not have many customers and 
is therefore not gainfully employed.  Therefore, on remand, 
the RO must consider whether referral for an extraschedular 
evaluation is necessary.  Barringer v. Peake, 22 Vet. App. 
242 (2008).  

Appropriate notice for TDIU should be provided on remand.

When the AMC/RO concludes development, the initial rating, 
including schedular, extraschedular ratings, and TDIU, 
including schedular and extraschedular consideration, must be 
readjudicated as one claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Provide the Veteran and his 
representative appropriate notice with 
respect to the TDIU claim.

2.	After allowing an appropriate time for 
response to the notice provided above, 
schedule the Veteran for a VA 
examination to identify the current 
level of impairment resulting from his 
service-connected PTSD.  The claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  All necessary tests 
should be conducted.  

The examiner should identify and describe 
in detail all manifestations of the 
Veteran's service-connected PTSD and 
specifically indicate whether the Veteran 
suffers from hypervigilance and suicidal 
ideation.  The examiner should also 
review the claims folder and attempt to 
explain the wide variation in GAF scores 
assigned during the course of the appeal 
(i.e., GAF or 55 in September 2004, GAF 
of 31 - 40 in March 2007, a GAF of 58 in 
August 2007, and a GAF of 38 - 41 in 
February 2009).  

The examiner should also describe the 
effects, if any, of the service-connected 
PTSD disability on the Veteran's ability 
to work and provide an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to secure and 
follow a substantially gainful occupation 
by reason of his service-connected PTSD.     

A complete rationale for all opinions 
should be expressed.  

3.	After consideration of the foregoing, 
readjudicate the initial rating, 
including schedular, extraschedular 
ratings, and TDIU, including schedular 
and extraschedular consideration, claim 
on the merits.  If any benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
furnished a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



